DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Applicant’s petition for revival filed 10/26/2020 was granted on 02/24/202.
Therein Applicant’s request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.
 
Status of Application
The response filed 05/27/2020 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claims 1, 3-5, 8-13 are pending in the case.
Claims 1, 3-5, 8-13 are present for examination.
Applicant had previously elected Group I and the species spray agent for the examination; wherein the election of the dry spray agent form was expanded to include powders (which include micronized and lyophilized means), liquids, and tablets. Note that dry spray formulations are liquids within their containers (are not powders).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
Applicant’s arguments to Beijing Rundekang Medical Tech are not persuasive as they are not rejections of record.

New Grounds of Rejection and Objection
Claim Objections
Claim 10 is objected to because of the following informalities: The claim recites that the vitamin is “C, B1, 6, 12, or D” wherein it is a clear typographical error that “6” and “12” are B6 and B12 as there is no vitamin 6 or vitamin 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claim and its dependent claims recites “the xanthine oxidase inhibitor” but the claims do not recite the presence of “a xanthine oxidase inhibitor” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al. (U.S. Pat. Pub. 2010/0137284). 
Note that the composition as written is open to any form.
The claims are treated to the extent of the elected/expanded species.
Rejection:
Stamler et al. teaches a composition comprising xanthine oxidase inhibitors and one or more nitric oxide generating compounds. The xanthine oxidase inhibitors include oxypurinol and allopurinol at a dose of 1mg-800mg (claims 1-4), and the one or more nitric oxide generating compounds include isosorbide mononitrate (an organic base/proton acceptor, i.e. dose about 1-about 120mg), isosorbide dinitrate (an organic base/proton acceptor, i.e. dose about 1-about 40mg), pentaerythritol dinitrate (an organic base/proton acceptor, i.e. dose about 1-about 1000mg), pentaerythritol mononitrate (an organic base/proton acceptor, i.e. dose about 1-about 1000mg), and L-
Stamler et al. does not expressly teach the exact claimed range for the amount of oxypurinol but they do overlap (taught oxypurinol range is 1-800mg); wherein even a slight overlap in range establishes a prima facie case of obviousness. In addition, it would have been obvious before the effective filing date of the claimed invention to optimize within the taught range and arrive at the overlapping values as a means to attain the desired profile with a reasonable expectation of success absent evidence of criticality for the claimed values which has not been presented.  It is noted that the molar ratio of oxypurinol to the organic base that is in combination with arginine (note “organic base comprises lysine, arginine, and/or ornithine” is open language and embraces the inclusion of other organic bases along with arginine like pentaerythritol mononitrate taught by Stamler, see claims 1 and 5)); wherein the molar ratios of the oxypurinol to the organic bases are broader than instantly claimed (i.e. molar ratio of oxypurinol to pentaerythritol mononitrate with arginine is about 1:0.002 to about 
This includes Example 7 which teaches oxypurinol (1-800mg) with the combination of isosorbide mononitrate (about 1-about 120mg) and arginine (about 1-about 9mg) wherein the molar ratio for these ranges of oxypurinol and organic base of  isosorbide mononitrate with arginine is about 1:0.001 to 1:73; wherein it would have been obvious before the effective filing date of the claimed invention to optimize within the taught ranges to attain the desired profile absent evidence of criticality which has not been presented.
Response to Arguments:
Applicant's arguments are centered on the assertion that the amount of L-arginine is from about 1mg to 9mg and would not meet the current recited molar ratio of 1:0.1 to 1:10 when oxypurinol is 200mg-1000mg as the amount of arginine is 1-9mg and the lowest amount of arginine in the instant claims would be 20mg. 
This has been fully considered but not persuasive as the claims as written are open to the inclusion of other organic bases along with arginine (“organic base comprises lysine, arginine, and/or ornithine” is open language) and embraces the inclusion of other organic bases along with arginine like the isosorbide mononitrate and pentaerythritol mononitrate as taught by Stamler (see claims 1 and 5); wherein the molar ratios of the oxypurinol to the organic bases are broader than instantly claimed (i.e. Example 7 has oxypurinol  with the combination of isosorbide mononitrate and arginine and the molar ratio is about 1:0.001 to 1:73); wherein it would have been 
Applicant also asserts that they were able to demonstrate increase solubility and dissolution of the oxypurinol with the use of organic and/or basic organic molecules compared to the free acid which is not persuasive. Applicant has not demonstrated the alleged increase of solubility of the oxypurinol with the organic bases claimed as asserted. Review of the specification only demonstrates an improved solubility of 1-7mg/ml of oxypurinol (1-7mg) in a 1:1 molar ratio of lysine and 1:1 molar ratio to L-arginine which is not the breath claimed nor evidence of criticality for the breath claimed. .It appears that Applicant’s assertion is for the advantage for the mere presence of the organic base with oxypurinol for increased solubility/dissolution which absent evidence of criticality, is not persuasive as the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art for the combination cannot be the basis for patentability when the differences would otherwise be obvious. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Thus the claiming or asserting the presence of a new function or unknown property which is intrinsically present in the prior art does not necessarily make the claim patentable. 
Accordingly, the rejection stands.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al. (U.S. Pat. Pub. 2010/0137284) as applied to claims 1, 3-5, 8, 12 above, in view of Ishihara et al. (Intake of folate, vitamin B6 and vitamin B12 and the risk of CHD: the Japan Public Health Center-Based Prospective Study Cohort I – Abstract only).  
Note that the composition as written is open to any form.
The claims are treated to the extent of the elected/expanded species.
Rejection:
The teaching of Stamler et al. are addressed above. Stamler et al. teaches the composition to be for heart disease.
Ishihara et al. teaches that vitamin B6 reduced risk of heart disease, and vitamin B12 and folate were protective factors for heart disease. 
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate the vitamin B6, vitamin B12, and folate as suggested by Ishihara et al., and produce the claimed invention; as it is prima facie obvious to incorporate additional actives useful for the same purpose for their additive effect with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are those presented in Stamler which are addressed above.  
Accordingly, the rejection stands.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al. (U.S. Pat. Pub. 2010/0137284) as applied to claims 1, 3-5, 8, 12 above, in view of Rowe et al. (Handbook of Pharmaceutical Excipients - Methylcellulose).
Note that the composition as written is open to any form.
The claims are treated to the extent of the elected/expanded species.
Rejection:
The teaching of Stamler et al. are addressed above. Stamler et al. teaches the inclusion of methylcellulose in the oral compositions such as tablets.
Zhang et al. does not expressly teach the amount of methylcellulose.
Rowe et al. teaches that methylcellulose is a known conventional excipient in tablets and is conventionally used as a tablet binder from 1-5% (Table I).
It would have been obvious before the effective filing date of the claimed invention to incorporate the methylcellulose at its conventional range as suggested by Rowe et al., and optimize within the conventional range and produce the claimed invention as it is prima facie obvious to use a known excipient at its conventional range as a binder (1-5%) and optimize within the conventional range to attain the desired profile and arrive at the overlapping values in the range with a reasonable expectation of success absent evidence of criticality for the claimed range.
Response to Arguments:
Applicant's arguments are those presented in Stamler which are addressed above.  
Accordingly, the rejection stands.

Claims 1, 3-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Demetriou et al. (U.S. Pat. Pub. 2003/0049840) in view of Moorhouse et al. (Allopurinol and oxypurinol are hydroxyl radical scavengers – Abstract only).  
Note that the composition as written is open to any form.
The claims are treated to the extent of the elected/expanded species.
Rejection:
Demetriou et al. teaches a cryopreservation composition comprising an oxygen free radical scavengers like allopurinol (1mM), arginine (0.73mM, L form; molar ratio of allopurinol to arginine is 1:0.73), lysine (0.80 mM, molar ratio of allopurinol to lysine is 1:0.80), sodium bicarbonate, d-glucose (natural sweetening agent), thiamine (vitamin B1), folic acid (known antioxidant, see Atteia et al.), copper sulfate (an ancient natural coloring agent; see Barrows et al. - Historical Perspectives: The Basis for Current Regulations, 1st paragraph), and other components (see full document specifically Table 1, [24,46], claim 18). 
Demetriou et al. does not expressly teach the inclusion of oxypurinol but does teach the inclusion of oxygen free radical scavengers like allopurinol.
Moorhouse et al. teaches that oxypurinol is the major metabolite of allopurinol and is a better hydroxyl radical (an oxygen free radical) scavenger than allopurinol.
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate the oxypurinol as suggested by Moorhouse et al., and produce the claimed invention as it is prima facie obvious to use another oxygen free radical scavenger as taught by Demetriou but also one which is the known major metabolite of 
Response to Arguments:
Applicant's arguments are centered on the assertion that Demetrius does not teach all the elements of claim 1 as required for anticipation. This is fully considered but not persuasive as the rejection of record is for obviousness with Demetriou in view of Moorhouse, wherein Applicant’s arguments are to Demetriou individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As Moorhouse et al. teaches that oxypurinol is the major metabolite of allopurinol and is a better hydroxyl radical (an oxygen free radical) scavenger than allopurinol, it would have been obvious incorporate the oxypurinol as it is prima facie obvious to use another oxygen free radical scavenger as taught by Demetriou but also one which is the known major metabolite of allopurinol but also a better hydroxyl radical (an oxygen free radical) scavenger than allopurinol which a reasonable expectation of success.
Accordingly, the rejection stands.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Demetriou et al. (U.S. Pat. Pub. 2003/0049840) in view of Moorhouse et al. (Allopurinol and oxypurinol are hydroxyl radical scavengers – Abstract only) as applied to claims 1, 3-5, 8-11 above, further in view of Ohno et al. (A simple freezing medium for serum-free cultured cells – Abstract only). 
Note that the composition as written is open to any form.

Rejection:
The teachings of Demetriou in view of Moorhouse are addressed above.
Demetriou in view of Moorhouse does not expressly teach the inclusion of methylcellulose but does teach the inclusion of other cryopreservatives for protection of the cells during freezing and thawing, such as DMSO [23].
Ohno et al. teaches that methylcellulose (at 0.1%) and dimethylsulfoxide (DMSO at 10%) in the culture medium, protected cells from the effects of freezing and thawing (same field of endeavor). 
Wherein it would be obvious to incorporate the methylcellulose at its known useful concentration (0.1%) to the cryopreservation composition as suggested by Ohno et al, before the effective filing date of the claimed invention and produce the claimed invention; as it is prima facie obvious to include known cryopreservatives useful for protecting cells from the effects of freezing and thawing like methylcellulose (which is taught to be combined with DMSO) - which is the same field of endeavor, when Demetriou expressly teaches the inclusion of cryopreservatives for protection of the cells during freezing and thawing including DMSO for its additive protective effect of the methylcellulose with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are those presented in Demetriou in view of Moorhouse which are addressed above.  
Accordingly, the rejection stands.

Claims 1, 3-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (U.S. Pat. 2004/0258748) in view of Hitchings et al. (U.S. Pat. 3624205).
Note that the composition as written is open to any form.
Note that the claims as written is to an organic base comprising lysine or arginine such as lysine carbonate and arginine carbonate.
The claims are treated to the extent of the elected/expanded species.
Rejection:
Madan et al. teaches a composition comprising a pharmaceutical active including gout treating drugs like allopurinol with an acid and a base such as L-lysine carbonate and arginine carbonate (effervescent mixture, claims 6 and 12 [30, 33]). The effervescent mixture is 1-35% of the composition (dry granules/powder blend, [31], claim 14), therein the active can be up to 99% (100-1=99%). The tablets can include vitamins [33]. Tablets are exemplified with the inclusion of the active, carbonate, and known excipients including mannitol (sweetener), butylhydroxyanisole (antioxidant), and celluloses like microcrystalline cellulose and L-hydroxypropylcellulose, in various sizes like 400mg tablets (see full document specifically areas cited).
Madan et al. does not teach the inclusion of oxypurinol but does teach the inclusion of gout treating drugs such as allopurinol.
 Hitchings et al. teaches that oxypurinol (4,6-Dihydroxypyrazolo(3,4-d)pyrimidine) and allopurinol (4-hydroxypyrazolo(3,4-d)pyrimidine) are xanthine oxidase inhibitors useful in the treatment of gout (Col.2 line 3-8).
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate the oxypurinol as suggested by Hitchings et al., and produce 
While Madan et al. does not teach the exact claimed values for the amount of active drug or active drug:arginine molar ratio, they are embraced by the teaching (L-lysine carbonate or arginine carbonate is 1-35%, and the active drug can be up to 99% of the tablet) and various tablet sizes are exemplified including 400mg tablets, wherein the amount of drug embraces the recited range and the molar ratio embraces the claimed range (i.e. when active is 1% to 99% and carbonate is from 1 to 35% the active drug like allopurinol or oxypurinol :L-lysine carbonate range is from about 1:0.007 to about 1:23); wherein it is prima facie obvious before the effective filing date of the claimed invention to optimize within the taught range to attain the desired profile absent evidence of criticality for the claimed ratio.
Response to Arguments:
Applicant's arguments are centered on the assertion that Madan is silent to a composition comprising oxypurinol, much less the dose and molar ratios claimed. This is fully considered but not persuasive as the rejection of record is for obviousness with Madan in view of Hitchings, wherein Applicant’s arguments are to Madan individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As Hitchings addresses that oxypurinol and allopurinol are xanthine oxidase inhibitors useful in the treatment of gout, simple substitution of one known xanthine oxidase inhibitor useful for gout for another is prima facie obvious with a reasonable 
Accordingly, the rejection stands.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (U.S. Pat. 2004/0258748) in view of Hitchings et al. (U.S. Pat. 3624205) as applied to claims 1, 3-4, 8-9 above, further in view of Lieberman et al. (Pharmaceutical dosage forms: Tablets - Colorants).
Rejection:
The teachings of Madan in view of Hitchings are addressed above.
Madan in view of Hitchings does not expressly teach a colorant.
Lieberman et al. teaches that colorants are incorporated in tablets generally for product identification (e.g. identifying within a product line, product of similar appearance), to minimize mix-ups during manufacture, and aesthetic value or marketing value.
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate a colorant as suggested by Lieberman et al., and produce the claimed invention; as it is prima facie obvious to incorporate conventional tablet actives for their known purpose such as product identification and aesthetics, with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are those presented in Madan in view of Hitchings which are addressed above.  
Accordingly, the rejection stands.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (U.S. Pat. 2004/0258748) in view of Hitchings et al. (U.S. Pat. 3624205) as applied to claims 1, 3-4, 8-9 above, further in view of Choi et al. (Vitamin C intake and the risk of gout in men: a prospective study – Abstract only).
Rejection:
The teachings of Madan in view of Hitchings are addressed above.
Madan in view of Hitchings does not expressly specify which vitamins can be incorporated in the composition but does expressly teach the inclusion of vitamins and gout treating drugs like allopurinol for the composition.
Choi et al. teaches that increased intake of vitamin C is associated with lower risk of gout and is beneficial in the prevention of gout.
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate vitamin C as suggested by Choi et al., and produce the claimed invention; as it is prima facie obvious to incorporate additional actives useful for the same purpose for their additive effect with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are those presented in Madan in view of Hitchings which are addressed above.  Accordingly, the rejection stands.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (U.S. Pat. 2004/0258748) in view of Hitchings et al. (U.S. Pat. 3624205) as applied to claims 1, 3-4, 8-9 above, further in view of Lieberman et al. (Pharmaceutical dosage forms: Tablets – Binders and Adhesives).
Rejection:
The teachings of Madan in view of Hitchings are addressed above.
Madan in view of Hitchings does not expressly teach the inclusion of methylcellulose but does teach the inclusion of celluloses such as L-hydroxypropylcellulose in the composition.
Lieberman et al. teaches that known functionally equivalent tablet binders include celluloses like methylcellulose, hydroxypropylmethylcellulose and hydroxypropylcellulose (Klucel, L-HPC); and that they are typically incorporated at 1-5% (Table 2 and Page 107).  
Wherein it would have been obvious before the effective filing date of the claimed invention to incorporate methylcellulose at its known conventional range as suggested by Lieberman et al., and produce the claimed invention; as simple substitution of one known binder for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed binder, while Lieberman does not teach the exact claimed values for the amount of methylcellulose they do overlap wherein even a slight overlap in ranges establishes a prima facie case of obviousness for one to optimize the conventional range to attain the desired therapeutic profile and arrive at the overlapped values absent evidence of criticality of the claimed range. 
Response to Arguments:
Applicant's arguments are those presented in Madan in view of Hitchings which are addressed above.  
Accordingly, the rejection stands.

Conclusion
Claims 1, 3-5, 8-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GIGI G HUANG/Primary Examiner, Art Unit 1613